Exhibit 10.1

 

Envestnet, Inc.

 

EXECUTIVE

DEFERRED COMPENSATION PLAN

 

Plan Document

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

DESCRIPTION

 

 

 

 

 

 

 

SECTION 1

 

NAME AND PURPOSE

 

1-1

 

 

 

 

 

SECTION 2

 

DEFINITIONS

 

2-1

 

 

 

 

 

SECTION 3

 

ELIGIBILITY AND PARTICIPATION

 

3-1

 

 

 

 

 

SECTION 4

 

DEFERRAL ACCOUNT AND DEFERRAL ACCOUNT SUBACCOUNTS

 

4-1

 

 

 

 

 

SECTION 5

 

VESTING

 

5-1

 

 

 

 

 

SECTION 6

 

PAYMENT OF BENEFITS

 

6-1

 

 

 

 

 

SECTION 7

 

BENEFICIARIES

 

7-1

 

 

 

 

 

SECTION 8

 

ADMINISTRATION

 

8-1

 

 

 

 

 

SECTION 9

 

AMENDMENT AND TERMINATION

 

9-1

 

 

 

 

 

SECTION 10

 

MISCELLANEOUS

 

10-1

 

--------------------------------------------------------------------------------


 

Envestnet, Inc.

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

The Envestnet, Inc. Executive Deferred Compensation Plan (the “Plan”) is hereby
adopted by Envestnet, Inc., a corporation organized and existing under and by
virtue of the laws of the State of Delaware (the “Company”):

 

WITNESSETH:

 

WHEREAS, the Company has established the Plan in order to attract and retain key
employees who may or have contributed to the Company’s success and are expected
to contribute to such success in the future.

 

NOW, THEREFORE, the Company hereby adopts the Plan, effective February 9, 2015,
as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1

NAME AND PURPOSE

 

1.1.                                        Name. The name of the Plan shall be
the Envestnet, Inc. Executive Deferred Compensation Plan.

 

1.2.                                        Purpose. The purpose of the Plan is
to attract and retain key employees who may or have contributed to the Company’s
success and are expected to contribute to such success in the future.

 

1.3.                                        Plan for a Select Group. The Plan is
intended to constitute an unfunded arrangement for Eligible Executives. The
Company shall have the authority to take any and all actions necessary or
desirable in order for the Plan to satisfy the requirements set forth in ERISA
and the regulations thereunder applicable to plans maintained for employees who
are members of a select group of management or highly compensated employees.

 

1.4.                                        Not a Funded Plan. It is the
intention and purpose of the Company that the Plan shall be deemed to be
“unfunded” for tax purposes and deemed a plan as would properly be described as
“unfunded” for purposes of Title I of ERISA. The Plan shall be administered in
such a manner, notwithstanding any contrary provision of the Plan, in order that
it will be so deemed and would be so described.  Each Participant and
Beneficiary shall have the status of a general unsecured creditor of the Company
and may look only to the Company and its general assets for Benefit Payments
under the Plan.

 

1.5.                                        Plan Subject to Section 409A.  The
Plan is not intended to meet the qualification requirements of Code
Section 401(a), but is intended to meet the requirements of Code Section 409A
and shall be operated and interpreted consistent with that intent.

 

1-1

--------------------------------------------------------------------------------


 

SECTION 2

DEFINITIONS

 

Unless the context otherwise indicates, the following terms used herein shall
have the following meanings wherever used in this instrument:

 

2.1.                            Administrator. The term “Administrator” shall
mean such person or entity appointed by the Company in accordance with Section 8
hereof.  In the absence of such appoint, the Administrator shall be the Company.

 

2.2.                            Affiliate.  The term “Affiliate” shall mean a
corporation, trade or business that, together with the Company, is treated as a
single employer under Code Section 414(b) or (c); provided, however, that for
purposes of determining whether another organization is an Affiliate, a 50%
ownership percentage shall be applied under Code Section 414(b) or (c).

 

2.3.                            Base Salary. The term “Base Salary” shall mean a
Participant’s gross base cash remuneration for services rendered to the Company
or an affiliated company while a Participant.  A Participant’s Base Salary
available for deferral under the Plan may be reduced by the Administrator to the
extent necessary in order to maintain sufficient un-deferred compensation from
which to deduct income and employment taxes and other deductions required by
law.  Without limiting the generality of the foregoing, a Participant’s Base
Salary will not be reduced by any of the following:

 

(a)                                 amounts which are excluded from taxable
income under Code Sections 125, 402(a)(8) or 402(h); and

 

(b)                                 amounts which are excluded from taxable
income because they are deferred by the Participant under a plan similar to the
Plan.

 

Base Salary shall not include any bonus amounts, incentive payments, commission
payments, fringe benefits, special benefits, perquisites or employer
contributions under any benefit plan of the Company or an Affiliate.

 

2.4.                            Beneficiary. The term “Beneficiary” shall mean
any person who receives, or is designated to receive, payment of any benefit
under the terms of the Plan because of a Participant’s participation in the
Plan.

 

2.5.                            Benefit Commencement Date. The term “Benefit
Commencement Date” shall mean, with respect to any of a Participant’s Deferral
Account Subaccounts, the first date as of which benefits from such Deferral
Account Subaccount are to be paid pursuant to the terms of the Plan.

 

2.6.                            Benefit Payment. The term “Benefit Payment”
shall mean the form and time of payment of a Participant’s Deferral Account
(including, separately, any Deferral Account Subaccounts) as determined in
Section 6.

 

2-1

--------------------------------------------------------------------------------


 

2.7.                            Board. The term “Board” shall mean the board of
directors of the Company.

 

2.8.                            Bonus. The term “Bonus” shall mean a
Participant’s gross cash payments pursuant to the Company’s annual bonus program
and sales incentive program for services rendered to the Company as a
Participant. A Participant’s Bonus available for deferral under the Plan may be
reduced by the Administrator to the extent necessary in order to maintain
sufficient un-deferred compensation from which to deduct income and employment
taxes and other deductions required by law.  Without limiting the generality of
the foregoing, a Participant’s Bonus will not be reduced by any of the
following:

 

(c)                                  Amounts which are excluded from taxable
income under Code Sections 125, 402(a)(8) or 402(h); and

 

(d)                                 Amounts which are excluded from taxable
income because they are deferred by the Participant under a plan similar to the
Plan.

 

2.9.                            Code.  The term “Code” shall mean the Internal
Revenue Code of 1986 and any regulations or other pronouncements promulgated
thereunder. Whenever a reference is made herein to a specific Code section, such
reference shall be deemed to include any successor Code section having the same
or a similar purpose.

 

2.10.                     Company. The term “Company” shall mean Envestnet, Inc.
and any successor corporation or business organization which shall assume the
duties and obligations of Envestnet, Inc. under the Plan.

 

2.11.                     Deferral Account.  The term “Deferral Account” shall
mean the bookkeeping account (including any Deferral Account Subaccounts)
maintained by the Administrator on behalf of each Participant pursuant to the
Plan.  The Deferral Account shall be a bookkeeping entry only and shall be used
solely as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.

 

2.12.                     Deferral Account Subaccount.  The term “Deferral
Account Subaccount” shall mean each subaccount maintained under the Deferral
Account that reflects a Participant’s Deferral Amounts (as adjusted in
accordance with the terms of the Plan) for a Plan Year and that is subject to
the Participant’s Benefit Payment elections for the applicable Plan Year.  All
Deferral Account Subaccounts shall be bookkeeping entries only and shall be used
solely as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.

 

2.13.               Deferral Amounts.  The term “Deferral Amount” shall mean an
amount equal to that portion of the Participant’s Salary or Bonus, as
applicable, that the Participant has elected to defer to the Plan in accordance
with the provisions of Section 4.  A Participant’s Deferral Amounts for any Plan
Year are credited to Participants’ Deferral Account Subaccount for such Plan
Year in accordance with Section 4 of the Plan.

 

2-2

--------------------------------------------------------------------------------


 

2.14.               Eligible Executive. The term “Eligible Executive” shall mean
any highly compensated or management employee of the Company who is a member of
a “select group of management and highly compensated employees” within the
meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), who serves in an
executive capacity, whether or not a Board member, but excluding any person
serving only in the capacity of Board member, and who has been designated as
eligible to participate in the Plan pursuant to the terms hereof.  Unless and
until otherwise specified by the Administrator, an employee of the Company whose
title is “Executive Vice President” or above shall be treated as an Eligible
Executive for purposes of the Plan.

 

2.15.               ERISA. The term “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended, and any regulations or other
pronouncements promulgated thereunder. Whenever a reference is made herein to a
specific ERISA section, such reference shall be deemed to include any successor
ERISA section having the same or a similar purpose.

 

2.16.                 Measurement Funds. The term “Measurement Funds” shall mean
hypothetical investments the Participant may elect to value his or her Deferral
Account.

 

2.17.                 Participant. The term “Participant” shall mean any
Eligible Executive who elects to make Deferral Contributions under the Plan in
accordance with the terms hereof.

 

2.18.                 Participant Access System. The term “Participant Access
System” shall mean the online administration system that provides Participants
with the ability to make various elections with respect to their Plan
participation and with continual access to important Plan information.

 

2.19.                 Plan. The term “Plan” shall mean the Envestnet, Inc.
Executive Deferred Compensation Plan as set forth herein and as it may be later
amended.

 

2.20                    Plan Year. The term “Plan Year” shall mean the period
beginning on March 1, 2015 and ending on December 31, 2015 and, thereafter, each
twelve (12)-month period beginning on January 1 and ending on December 31.

 

2.21                    Separation from Service. The term “Separation from
Service” shall mean the Participant’s termination of service with the Company
and all of its Affiliates for any reason. Whether a Separation from Service has
occurred shall be determined by the Administrator in accordance with Code
Section 409A without application of any alternative levels of reductions of bona
fide services permitted thereunder.  The Administrator specifically reserves the
right to determine whether a sale or other disposition of substantial assets to
an unrelated party constitutes a Separation from Service with respect to a
Participant providing services to the seller immediately prior to the
transaction and providing services to the buyer after the transaction.

 

2.22                        Years of Service. The term “Years of Service” shall
mean the cumulative years of full-time employment with the Company beginning
with the Participant’s date of hire and anniversaries thereof.

 

2-3

--------------------------------------------------------------------------------


 

SECTION 3

ELIGIBILITY AND PARTICIPATION

 

3.1.                            Eligibility. The Administrator may, from time to
time, in its discretion, designate one or more employees of the Company as
Eligible Executives.

 

3.2.                            Participation and Duration of Participation. An
Eligible Executive shall become a Participant on the first day of the first Plan
Year following his initial election to make contributions to the Plan pursuant
to Section 4 provided that, as of the first day of such Plan year, he continues
to be an Eligible Executive.  A Participant who is no longer Eligible Executive
shall cease to be eligible to defer Salary or Bonus (or any other amounts) under
the Plan for periods after the end of the Plan Year in which he or she ceases to
be an Eligible Executive or if earlier, the date on which he or she has a
Separation from Service.  Subject to the foregoing and the other terms and
conditions of the Plan, an individual who has become a Participant in the Plan
may otherwise exercise all of the rights of a Participant under the Plan with
respect to his or her Deferral Account as long as the balance in his or her
Deferral Account is greater than zero.  An individual shall cease being a
Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

 

3-1

--------------------------------------------------------------------------------


 

SECTION 4

DEFERRAL ACCOUNT AND DEFERRAL ACCOUNT SUBACCOUNTS

 

4.1.                            Establishment of Deferral Account. The
Administrator or designated representative shall establish a Deferral Account
(and any Deferral Account Subaccounts) in the name of each Participant. All
amounts credited to the Deferral Account of any Participant or Beneficiary shall
constitute a general, unsecured liability of the Company, as applicable, to such
person.

 

4.2.                            Deferral Elections. A Participant has the right
to make certain elections with respect to the deferral of his or her Base Salary
and/or Bonus. If a Participant makes a deferral election under the Plan for a
Plan Year, then a portion of the Base Salary and/or Bonus which would normally
be paid to the Participant by the Company shall be retained by the Company and,
in lieu thereof, an amount equal thereto, shall constitute a Deferral Amount
hereunder and shall be credited to the Participant’s Deferral Account. A
Participant’s deferral election for any year shall include a Benefit Payment
election for Deferred Amounts for such year.  A Participant’s Benefit Payment
election for a year applies to all Deferred Amounts under the Plan for such year
(but not any other year).

 

4.3.                            Base Salary Deferral.  Subject to the terms and
conditions of the Plan, with respect to each Plan Year, a Participant may elect
to defer a portion of Base Salary by making a deferral election via the
Participant Access System or in writing, as required by the Administrator. A
Participant’s deferral election shall specify a stated whole percentage of the
Participant’s Base Salary, which specified in whole percentage shall not exceed
ninety percent (90%) of the Participant’s Base Salary.  The amount so elected
under the deferral election shall be credited to the Participant’s Deferral
Account Subaccount for that year.

 

4.4.                            Bonus Deferral. Subject to the terms and
conditions of the Plan, with respect to each Plan Year, a Participant may elect
to defer a portion of his or her potential Bonus award for such Plan Year by
making a deferral election via the Participant Access System or in writing, as
required by the Administrator. A Participant’s deferral election shall specify a
stated whole percentage of the Participant’s Bonus, which specified whole
percentage shall not exceed ninety percent (90%) of the Participant’s Bonus. The
amount so elected under the deferral election shall be credited to the
Participant’s Deferral Account Subaccount for that year.

 

4.5.                            Irrevocable Deferral Election.  Subject to the
terms and conditions of the Plan, a Participant’s deferral election as to Base
Salary and/or Bonus for any calendar year (including any Benefit Payment
election attributable thereto) shall be irrevocable as determined under Section
4.7.

 

4.6.                            Crediting of Deferral Amounts. Amounts shall be
credited to the Participant’s Deferral Account as of the date the Base Salary
and/or Bonus would otherwise have been paid to the Participant, absent the
deferral election.  Separate Deferral Account Subaccounts shall be maintained
under a Participant’s Deferral Account for each Plan Year and a

 

4-1

--------------------------------------------------------------------------------


 

Participant’s Deferred Amounts for each Plan Year shall be credited to the
Deferral Account Subaccount for that Plan Year.

 

4.7.                            Specific Election Rules. The following rules
govern all Participant elections under the Plan:

 

(a)                                 An Eligible Executive must complete a
deferral election as to his or her Base Salary and/or Bonus prior to the first
day of the calendar year for which the Base Salary and/or Bonus may be earned,
or such earlier deadline as may be established by the Administrator, in its sole
discretion.  A Participant’s deferral election shall become irrevocable as of
the last day of the calendar year preceding the calendar year to which it
relates unless the Administrator specifies an earlier date on which the election
shall become irrevocable.

 

(b)                                 Notwithstanding the provisions of paragraph
(a), with respect to Eligible Executives who become eligible to participate in
the Plan for the Plan Year beginning on March 1, 2015, the Eligible Executive
must complete a deferral election as to his or her Base Salary and/or Bonus
prior to March 1, 2015, which election shall apply only with respect to Base
Salary and Bonus paid for services performed on and after March 1, 2015.  A
Participant’s deferral election pursuant to this paragraph (b) shall become
irrevocable as of February 28, 2015.

 

(c)                                  Subject to the terms and conditions of the
Plan, a Participant shall be required to complete and submit a new deferral
election for each calendar year.

 

4.8.                            Adjustment of Deferral Account. A Participant’s
Deferral Account shall be adjusted for earnings, gains and losses as if such
Deferral Account held actual assets and such assets were invested in Measurement
Funds in accordance with Section 4.9. The value of each Participant’s Deferral
Account shall be determined on each business day as follows, using the terms and
methods in the order defined below:

 

(a)                                 Beginning Balance. The balance at the
beginning of the day. This equals the Ending Balance (as described below) as of
the end of the most recent preceding business day.

 

(b)                                 Sub-Ending Balance. The Beginning Balance,
plus Deferral Amounts, less any distributions, which are made on or occur as of
such date.

 

(c)                                  Investment Earnings. Investment earnings,
gains and losses determined pursuant to this Section 4.8 will be credited to
each Participant’s Deferral Account.

 

(d)                                 Ending Balance. The Sub-Ending Balance plus
Investment Earnings.

 

4.9.                            Measurement Funds. The Administrator shall
designate Measurement Funds for the valuation of each Participant’s Deferral
Account as if such Deferral Account held actual

 

4-2

--------------------------------------------------------------------------------


 

assets. The Measurement Funds may include but shall not be limited to the
following types of funds as determined by the Administrator:

 

(a)                                 mutual funds, including without limitation,
equity funds, money market funds, fixed income funds and balanced funds,

 

(b)                                 any insurance company’s general account, or

 

(c)                                  any special account established and
maintained by any insurance company; or

 

(d)                                 Company stock.

 

The Administrator shall have the sole discretion to determine the number of
Measurement funds to be designated hereunder and the nature of the funds and may
change or eliminate the Measurement Funds designated hereunder at any time.

 

4.10.                     Investment Allocations. Participants shall direct the
allocation of their Deferral Account among the Measurement Funds designated by
the Company as though such Deferral Account held actual assets. Any such
directions of investment shall be subject to such rules as the Administrator and
the Administrator may prescribe, including, but not limited to, rules concerning
the manner of providing investment directions and the frequency of changing such
investment directions. In the event a Participant does not direct the investment
of any portion of a Participant’s Deferral Account such undirected portion shall
be deemed to be invested in the money market Measurement Fund.

 

4-3

--------------------------------------------------------------------------------


 

SECTION 5

VESTING

 

5.1.                            Vesting of Deferral Account. A Participant shall
always be one hundred percent (100%) vested in the balance of his or her
Deferral Account (including any Deferral Account Subaccounts).

 

5-1

--------------------------------------------------------------------------------


 

SECTION 6

PAYMENT OF BENEFITS

 

6.1.                            Benefit Payments Generally.  Subject to the
terms and conditions of the Plan, Benefit Payments relating to a Participant’s
Deferral Account Subaccounts shall be made in the form and at the time elected
by the Participant at the time of his or her deferral election for the Plan Year
to which the Deferral Account Subaccount relates.  All Benefit Payments under
the Plan shall be made in cash.

 

6.2.                            Payment Events and Forms.  The Participant may
elect any of the following Benefit Commencement Dates with respect to each
Deferral Account Subaccount; provided, however, that once such election is made
and the related deferral election becomes irrevocable, no changes to such
Benefit Commencement Date shall be permitted except as otherwise specifically
provided in the Plan: Separation from Service or as of a specified date.

 

(a)                                 Election of Timing and Form.  A Participant
may elect to have his or her Benefit Payment from the applicable Deferral
Account Subaccount be paid (or commence) upon his or her Separation from Service
or as of a specified date. Any Benefit Payment that is to be paid (or commence)
upon his or her Separation from Service or on a specified date shall be paid as
follows, as elected by the Participant at the time of his or her deferral
election for the Plan Year to which the Deferral Account Subaccount relates;
provided, however, that once such election is made and the related deferral
election becomes irrevocable, no changes to such payment form or event shall be
permitted except as otherwise specifically provided in the Plan at the time of
his or her deferral election:

 

(i)                                     The Participant may elect payment in a
lump sum.  If a Participant has elected to have his or her Benefit Payment to be
paid in a lump sum on a specified date, the Participant shall receive a single
sum payment of the balance of the applicable Deferral Account Subaccount within
thirty (30) days following the specified date and shall be valued as of the
business day preceding the distribution date.

 

(ii)                                  The Participant may elect payments in the
form of annual installments over a period not to exceed 5 years.  If the
Participant elects to have his or her Benefit Payments to be paid in
installments, the Participant will receive payments commencing in January of the
Plan Year elected by the Participant and continuing on each annual anniversary
thereof until the number of specified installments have been paid.  The amount
of each installment payment shall be determined as of December 31 immediately
preceding the payment date for such installment payment by dividing (1) by (2),
where (1) equals the Deferral Account Subaccount balance to which the
installment payments relate and (2) equals the remaining number of installment
payments including the then current installment.

 

6-1

--------------------------------------------------------------------------------


 

If a Participant does not elect a time of payment for a Deferral Account
Subaccount, such Deferral Account Subaccount shall be payable upon Separation
from Service. If a Participant does not elect a form of payment for a specified
date distribution, payment shall be made in a lump sum.

 

6.3.                            Special Payment Rules.  Notwithstanding the
provisions of Section 6.2, the following special rules shall apply to Benefit
Payments:

 

(a)                                 Upon Separation from Service before the
Participant reaches age sixty (60) and ten (10) Years of Service, his or her
Deferral Account shall be paid in a single lump sum payment within thirty (30)
days following the Participant’s Separation of Service and shall be valued as of
the business day preceding the date of distribution.

 

(b)                                 Upon the death of the Participant (whether
before or after a Separation from Service), any remaining unpaid portion of his
or her Deferral Account (valued as of the business day preceding the date of his
death) will be paid to his Beneficiary in a lump sum within thirty (30) days
after the Participant’s death.

 

(c)                                  Notwithstanding any other provision of this
Plan to the contrary, if (a) any payment or benefit hereunder is subject to Code
Section 409A, (b) such payment or benefit is to be paid or provided on account
of the Participant’s Separation from Service (or other termination of
employment) other than death, (c) the Participant is a specified employee
(within the meaning of section 409A(a)(2)(B) of the Code), and (d) any such
payment or benefit is required to be made or provided prior to the first day of
the seventh month following the Participant’s Separation from Service or
termination of employment, such payment or benefit shall be delayed until the
first day of the seventh month following the Executive’s Separation from
Service.  Any payments that would have been made during such six month period
shall be paid to the Executive in a lump sum on the first day of the seventh
month following the Executive’s Separation from Service.

 

6.4.                            Acceleration of or Delay in Payments.  The
Administrator, in its sole and absolute discretion, may elect to accelerate the
time or form of payment of a benefit owed to the Participant hereunder, provided
such acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4),
including but not limited to payments in accordance with a domestic relations
order, payment of amounts to cover employment taxes imposed on deferred amounts
by operation of Code Section 409A, and payments upon termination of the Plan
under permissible circumstances and as provided in the Treasury Regulation
cited.  The Administrator may also, in its sole and absolute discretion, delay
the time for payment of a benefit owed to the Participant hereunder, to the
extent permitted under Treas. Reg. Section 1.409A-2(b)(7), including but not
limited to the avoidance of the limitation of the tax deduction to the Company
on the benefit payment due to application of Code Section 162(m) and the
avoidance of making payments that would violate Federal securities laws or other
applicable law. If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s

 

6-2

--------------------------------------------------------------------------------


 

Accounts be paid to an “alternate payee,” any amounts to be paid to the
alternate payee(s) shall be paid in a single lump sum.  Notwithstanding the
foregoing, withholding of amounts otherwise subject to a deferral election under
the Plan (if permitted by the Administrator) shall be limited to (a) the amount
required to pay the tax imposed by the Federal Insurance Contributions Act
(“FICA”) under Code Sections 3101, 3121(a) and 3121(v) on compensation deferred
under the Plan (the “FICA Amount”), and (b) income tax imposed under Code
Section 3401 or the corresponding withholding provisions of applicable state,
local or foreign tax laws as a result of the payment of the FICA Amount and to
pay the additional income tax attributable to the pyramiding of wages under
section 3401 and taxes.  Notwithstanding the foregoing, the total amount of
withholding pursuant to the preceding sentence shall not exceed the aggregate
FICA Amount and the income tax withholding related to such FICA Amount.

 

6.5.                      Modification of Elected Forms. A Participant may make
a subsequent election to change the timing or form of Benefit Payments by
appropriate notice submitted to the Administrator. Any such modified election
must adhere to the following requirements:

 

(a)                                 Such election may not take effect until at
least twelve (12) months after the date on which the election is made;

 

(b)                                 The first Benefit Payment (other than due to
death) with respect to such election must be deferred for a period of not less
than five (5) years from the date such Benefit Payment would otherwise have been
made; and

 

(c)                                  Such election is not made less than twelve
(12) months prior to any specific or fixed Benefit Payment date required by the
prior election.

 

The election most recently accepted by the Administrator, which has become
effective, shall govern the payout of any benefit.

 

6-3

--------------------------------------------------------------------------------


 

SECTION 7

BENEFICIARIES

 

7.1.                            Automatic Beneficiary. Unless a Participant has
designated a Beneficiary in accordance with the provisions of Section 7.2 and
such Beneficiary has survived the Participant, the Beneficiary shall be deemed
to be the Participant’s spouse or, if there is no surviving spouse, then the
Participant’s estate.

 

7.2.                            Designated Beneficiary or Beneficiaries. A
Participant may designate the Beneficiary or Beneficiaries to receive any
benefit payable under the Plan using a form provided by the Administrator. Each
designation shall revoke all prior designations by the Participant and shall be
effective only when filed by the Participant during his or her lifetime with the
Administrator. Any ambiguity in a Beneficiary designation shall be resolved by
the Administrator.

 

7-1

--------------------------------------------------------------------------------


 

SECTION 8

ADMINISTRATION

 

8.1.                            Appointment of Administrator. The Company shall
appoint the Administrator which shall be any person(s), corporation or
partnership (including the Company itself) as the Company shall deem desirable
in its sole discretion. The Administrator may be removed or resign upon thirty
(30) days written notice or such lesser period of notice as is mutually
agreeable.

 

8.2.                            Powers and Duties of the Administrator. Except
as expressly otherwise set forth herein, the Administrator shall have the
authority and responsibility granted or imposed on an “administrator” by ERISA.
The Administrator shall determine any and all questions of fact, resolve all
questions of interpretation of the Plan which may arise under any of the
provisions of the Plan as to which no other provision for determination is made
hereunder, and exercise all other powers and discretions necessary to be
exercised under the terms of the Plan which it is herein given or for which no
contrary provision is made. The Administrator shall have full power and
discretion to interpret the Plan and related documents, to resolve ambiguities,
inconsistencies and omissions, to determine any question of fact, and to
determine the rights and benefits, if any, of any Participant, or other
applicant, in accordance with the provisions of the Plan. Subject to the
provisions of any claims procedure hereunder, the Administrator’s decision with
respect to any matter shall be final and binding on all parties concerned, and
neither the Administrator nor any of its directors, officers, employees or
delegates nor, where applicable, the directors, officers or employees of any
delegate, shall be liable in that regard except for gross abuse of the
discretion given it and them under the terms of the Plan. All determinations of
the Administrator shall be made in a uniform, consistent and nondiscriminatory
manner with respect to all Participants and Beneficiaries in similar
circumstances. The Administrator, from time to time, may designate one or more
person or agents to carry out any or all of its duties hereunder.

 

8.3.                            Engagement of Advisors. The Administrator may
employ actuaries, attorneys, accountants, brokers, employee benefit consultants,
and other specialists to render advice concerning any responsibility the
Administrator has under the Plan. Such persons may also be advisors to the
Company.

 

8.4.                            Payment of Costs and Expenses. The costs and
expenses incurred in the administration of the Plan shall be paid in either of
the following manners as determined by the Company in its sole discretion:

 

(a)                                 The expenses may be paid directly by the
Company; or

 

(b)                                 The expenses may be paid out of the trust,
if any (subject to any restriction contained in such trust or required by law)
or otherwise charged against the hypothetical earnings of the Plan.

 

Such costs and expenses include those incident to the performance of the
responsibilities of the Administrator, including but not limited to, claims,
administration fees and costs,

 

8-1

--------------------------------------------------------------------------------


 

fees of accountants, legal counsel and other specialists, bonding expenses, and
other costs of administering the Plan. Notwithstanding the foregoing, in no
event will any person serving in the capacity of Administrator member who is a
full-time employee of the Company be entitled to any compensation for such
services.

 

8-2

--------------------------------------------------------------------------------


 

SECTION 9

AMENDMENT AND TERMINATION

 

9.1.                            Power to Amend or Terminate. The Plan may be
amended by the Company at any time, and may be terminated by the Company at any
time, but no such amendment, modification or termination shall reduce the
amounts credited to the Deferral Account of any Participant, determined as of
the date of such amendment, modification or termination.  Without limiting the
generality of the foregoing, the Company hereby reserves the right to amend or
terminate the Plan at any time to the extent permitted or required under Code
Section 409A.

 

9.2.                            Effects of Plan Termination. If the Plan is
terminated, then, on and after the effective date of such termination, all
deferrals and allocations hereunder shall cease. In the event of Plan
termination, each Participant’s or Beneficiary’s Deferral Account shall be paid
to him or her as required by Section 6 unless otherwise provided by an amendment
to the Plan in accordance with Section 10.1.

 

9.3.                            No Liability for Plan Amendment or Termination.
Neither the Company, nor any officer, nor any Board member thereof shall have
any liability as a result of the amendment or termination of the Plan. Without
limiting the generality of the foregoing, the Company shall have no liability
for terminating the Plan notwithstanding the fact that a Participant may have
expected to have future allocations made on Participant’s behalf hereunder had
the Plan remained in effect.

 

9-1

--------------------------------------------------------------------------------


 

SECTION 10

MISCELLANEOUS

 

10.1.                     Non-Alienation. Except as provided pursuant to a
qualified domestic relations order, no benefits or amounts credited to any
Deferral Account shall be subject in any manner to be anticipated, alienated,
sold, transferred, assigned, pledged, encumbered, attached, garnished or charged
in any manner (either at law or in equity), and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach, garnish or charge
the same shall be void; nor shall any such benefits or amounts in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled to such benefits or amounts as are herein provided to the
Participant.

 

10.2.                     Tax Withholding. The Company may withhold from a
Participant’s compensation or any payment made by it under the Plan such amount
or amounts as may be required for purposes of complying with the tax withholding
or other provisions of the Code or the Social Security Act or any state or local
income or employment tax act or for purposes of paying any estate, inheritance
or other tax attributable to any amounts payable hereunder

 

10.3.                     Incapacity. If the Administrator determines that any
Participant or other person entitled to payments under the Plan is incompetent
by reason of physical or mental disability and is consequently unable to give a
valid receipt for payments made hereunder, or is a minor, the Administrator may
order the payments becoming due to such person to be made to another person for
the Participant’s benefit, without responsibility on the part of the
Administrator to follow the application of amounts so paid. Payments made
pursuant to this Section 10.3 shall completely discharge the Administrator and
the Company with respect to such payments.

 

10.4.                     Administrative Forms. All applications, elections and
designations in connection with the Plan made by a Participant or other person
shall become effective only when duly executed on forms or via the Plan’s
Participant Access System as provided by the Administrator and filed with the
Administrator.

 

10.5.                     Independence of Plan. Except as otherwise expressly
provided herein, the Plan shall be independent of, and in addition to, any other
benefit agreement or plan of the Company or any rights that may exist from time
to time thereunder.

 

10.6.                     No Employment Rights Created. The Plan shall not be
deemed to constitute a contract conferring upon any Participant the right to
remain employed by the Company for any period of time.

 

10.7.                     Responsibility for Legal Effect. Neither the Company,
the Administrator, nor any other officer, member, delegate or agent of any of
them, makes any representations or warranties, express or implied, or assumes
any responsibility concerning the legal, tax, or other implications or effects
of the Plan. Without limiting the generality of the foregoing, the Company shall
not have any liability for the tax liability which a Participant may incur
resulting from participation in the Plan or Benefit Payments hereunder.

 

10-1

--------------------------------------------------------------------------------


 

10.8                        Limitation of Duties. The Company, the
Administrator, and their respective officers, members, employees and agents
shall have no duty or responsibility under the Plan other than the duties and
responsibilities expressly assigned to them herein or delegated to them pursuant
hereto. None of them shall have any duty or responsibility with respect to the
duties or responsibilities assigned or delegated to another of them.

 

10.9.                     Limitation of Sponsor Liability. Any right or
authority exercisable by the Company, pursuant to any provision of the Plan,
shall be exercised in the Company’s capacity as sponsor of the Plan, or on
behalf of the Company in such capacity, and not in fiduciary capacity, and may
be exercised without the approval or consent of any person in a fiduciary
capacity. Neither the Company, nor any of its respective officers, members,
employees, agents and delegates, shall have any liability to any party for its
exercise of any such right or authority.

 

10.10.             Successors. The terms and conditions of the Plan shall inure
to the benefit of and bind the Company and their successors, the Participants,
their Beneficiaries and the personal representatives of the Participants and
their Beneficiaries.

 

10.11.              Controlling Law. The Plan shall be construed in accordance
with the laws of the State of Illinois to the extent not preempted by laws of
the United States.

 

10.12.              Notice. Any notice or filing required or permitted to be
given to the Administrator under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Envestnet, Inc.

35 East Wacker Drive

Chicago, IL 60601

Attn:  Administrator, Envestnet, Inc.

Executive Deferred Compensation Plan

 

10.13.              Headings and Titles. The headings and titles of Sections and
Sections used in the Plan are for convenience of reference only and shall not be
considered in construing the Plan.

 

10.14.              General Rules of Construction. The masculine gender shall
include the feminine and neuter, and vice versa, as the context shall require.
The singular number shall include the plural, and vice versa, as the context
shall require. The present tense of a verb shall include the past and future
tenses, and vice versa, as the context requires.

 

10.15.              Severability. In the event that any provision or term of the
Plan, or any agreement or instrument required by the Administrator, is
determined by a judicial, quasi-judicial or administrative body to be void or
not enforceable for any reason, all other provisions or terms of the Plan or
such agreement or instrument shall remain in full force and effect and shall be
enforceable as if such void or non-enforceable provision or term had never been
a part of the Plan, or such agreement or instrument except as to the extent the
Administrator determines such result would have been contrary to the intent of
the Company in establishing and maintaining the Plan.

 

10-2

--------------------------------------------------------------------------------


 

10.16                 Indemnification. The Company shall indemnify, defend, and
hold harmless any employee, officer or Board member of the Company for all acts
taken or omitted in carrying out the responsibilities of the Company or the
Administrator under the terms of the Plan. This indemnification for all such
acts taken or omitted is intentionally broad, but shall not provide
indemnification for any civil penalty that may be imposed by law, nor shall it
provide indemnification for embezzlement or diversion of Plan funds for the
benefit of any such individual. The Company shall indemnify any such individual
for expenses of defending an action by a Participant, Beneficiary, service
provider, government entity or other person, including all legal fees and other
costs of such defense. The Company shall also reimburse any such individual for
any monetary recovery in a successful action against such individual in any
federal or state court or arbitration. In addition, if a claim is settled out of
court with the concurrence of the Company, the Company shall indemnify any such
individual for any monetary liability under any such settlement, and the
expenses thereof. Such indemnification will not be provided to any person who is
not a present or former employee, officer or Board member of the Company, nor
shall it be provided for any claim by the Company against any such individual.

 

*    *    *    *    *

 

THEREFORE, Envestnet, Inc. has caused the Plan to be executed and adopted as of
February 9, 2015.

 

 

Envestnet, Inc.

 

 

 

 

 

By

      /s/ Jud Bergman

 

Date:

February 9, 2015

 

Chief Executive Officer

 

 

 

10-3

--------------------------------------------------------------------------------